DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 8/1/2022 has been entered.
The objections over the Drawings presented in the Office Action mailed 5/4/2022 have been withdrawn based on the amendment filed 8/1/2022.
The objections over the Specification presented in the Office Action mailed 5/4/2022 have not been withdrawn based on the amendment filed 8/1/2022.  Further discussion is provided below.
The objections over the Claims presented in the Office Action mailed 5/4/2022 have been withdrawn based on the amendment filed 8/1/2022.  
The rejections under 35 U.S.C. 112(a) presented in the Office Action mailed 5/4/2022 have been withdrawn based on the amendment filed 8/1/2022.  
The rejections under 35 U.S.C. 112(b) pertaining to Claims 12-22 as presented in the Office Action mailed 5/4/2022 have been withdrawn based on the amendment filed 8/1/2022.  However, the rejection under 35 U.S.C. 112(b) pertaining to the limitations of Claim 23 have not been withdrawn based on the amendment filed 8/1/2022.  Further discussion is provided below.  The examiner notes that a new rejection of Claim 14 under 35 U.S.C. 112(b) based on the amendment filed 8/1/2022 is presented below.


Priority
The examiner acknowledges the amendments to Claims 5, 14, and 17 and notes that the amendments remove the language unsupported by U.S. Application No. 17/517451 as identified in the Office Action mailed 5/4/2022.  Therefore, while the application is still considered a continuation-in-part due to the inclusion of the subject matter at the filing date of the present invention, Claims 5, 14, and 17 as amended are supported by the priority application 17/517451 and furthermore from at least U.S. Application No 14/151245 filed 1/9/2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 6 and 18 use the phrasing “at least one protrusion” which extends outwardly from an exterior surface of the housing and is configured to remove electronic device heat.  Such phrasing is not utilized in the Specification to disclose an element for removing electronic device heat and extends outwardly from an exterior surface of the housing.  It appears that the applicant intends the protrusion to refer to the heat dissipating fins [60] (as in paragraph 53 of the Specification), and it is therefore suggested by the examiner that the phrasing “protrusion” be changed to --fin--. 
Claim 23 line 6 recites the limitation “at least one light optics altering device”.  Such phrasing is not utilized in the Specification.  Rather, the Specification discusses an optical assembly [116] (as in, e.g., paragraph 63), or prismatic optics and segmented optics forming a refractor assembly and a reflector assembly, respectively (see, e.g., paragraph 62).  The language of the intended element in Claim 23 should be made consistent with that of the Specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 14, lines 2-3 recite the limitation “the line power is adapted to convert to the power needs of coupled electronic devices”.  There is insufficient antecedent basis for the limitation “the line power” in the claim language, and it is unclear as to whether any wiring providing line power is intended to be part of the integrated ceiling device, what structural component adapts the line power to convert to the power needs of coupled electronic devices (i.e. is this intended to be the power supply of Claim 12 line 4 or another component within the at least one electronic assembly?), how the line power is adapted to convert to power needs (e.g., is this a typographical error which intends that line power is converted to power required by coupled electronic devices?), whether the coupled electronic devices are intended to be part of the integrated ceiling device or external to the integrated ceiling device, and whether the electronic devices are intended to be coupled to the integrated ceiling device or only to the line power.  For the purpose of examination, the examiner understands this limitation such that the integrated ceiling device is electrically connected to a line power, which is capable of being converted to fulfill power requirements of electronic devices which are capable of being coupled to the integrated ceiling device.  The applicant is encouraged to clarify the intended structure of the integrated ceiling device as supported by the original disclosure in the claim language.
With regards to Claim 23, line 6 recites the limitation “at least one light optics altering device is/are coupled to the heat sink”. It is unclear as to whether the intent of this limitation is that at least one light altering optic device is coupled to the heat sink, whether at least one device capable of altering an optical element is coupled to the heat sink, or whether another element is intended to be coupled to the heat sink. For the purpose of examination, the examiner understands this limitation such that at least one light-altering optic device is/are coupled to the heat sink.  The applicant is encouraged to clarify in the claim language the intended element coupled to the heat sink.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin (CN 201126125; please see attached translation for reference to pages). 
With regards to Claim 1, Jin discloses an integrated ceiling device comprising: a mechanical arrangement including: a housing [2] retaining an electronic assembly [7] (see bottom of page 2 and Figure 2); a heat sink [6] having a central opening (see bottom half of page 2 and Figures 1 and 2); and a light source [3] coupled onto the heat sink [6] (see bottom of page 2 and Figures 1 and 2), wherein the housing [2] is coupled with and disposed at least partly above the heat sink [6] (see middle of page 2 and Figure 2), wherein a central vertical axis of the housing [2] aligns or is in proximity with the central opening of the heat sink [6] (see Figures 1 and 2), wherein an air channel is defined between an inner surface (comprising a surface of heat sink [6] extending in the up/down direction of Figure 6 and nearest to the central vertical axis of the device) of the heat sink [6] and an outer surface (comprising a surface of housing [2] extending in an up/down direction of Figure 2 and furthest from the central vertical axis of the device) of the housing [2] (see bottom half of page 2 and Figure 2; an air channel is substantially defined between the outer surface of the housing [2], through vent opening [101], to the inner surface of the heat sink [6]), and wherein an axially lower end of the air channel is open to the environment (see bottom half of page 2) and an axially upper end of the air channel is open to the environment such that surrounding environment air flows freely through the air channel (see bottom half of page 2; due to the connection of the air channel with radiation holes [102], ambient environmental air is substantially able to flow through the air channel).

With regards to Claim 2, Jin discloses the integrated ceiling device as discussed above with regards to Claim 1. 
Jin further discloses a plurality of heat dissipating fins (comprising the fins of portion [6], see Figure 2) positioned on the heat sink [6] (see Figure 2).

With regards to Claim 3, Jin discloses the integrated ceiling device as discussed above with regards to Claim 1. 
Jin further discloses the heat sink [6] is formed with a round shape (see bottom of page 2 and Figures 1 and 2).

With regards to Claim 9, Jin discloses the integrated ceiling device as discussed above with regards to Claim 1.
Jin further discloses exterior surfaces of the housing [2], and exterior surfaces of the heat sink [6] are substantially exposed to free flow of air (see bottom of page 2 and top of page 3 and Figure 2).

With regards to Claim 10, Jin discloses the integrated ceiling device as discussed above with regards to Claim 1.
Jin further discloses the heat sink [6] comprises a bottom face, wherein the light source [3] is coupled to the bottom face (see bottom of page 2 and Figures 1 and 2).

With regards to Claim 11, Jin discloses the integrated ceiling device as discussed above with regards to Claim 1.
Jin further discloses an optical assembly [4] supported by the heat sink [6] (see middle of page 2 and Figures 1 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN 201126125; please see attached translation for reference to pages) in view of Jarrah (US 2009/0263232).
With regards to Claim 4, Jin discloses the integrated ceiling device as discussed above with regards to Claim 1. 
Jin does not disclose at least one mechanical support arm extending and interconnecting the housing with the heat sink.
Jarrah teaches at least one mechanical support arm [147] (see paragraph 20 and Figure 1) extending and interconnecting the housing [145] with the heat sink [110,115] (see paragraphs 19 and 20 and Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include at least one mechanical support arm extending and interconnecting the housing with the heat sink as taught by Jarrah.  One would have been motivated to do so in order to provide a positioning of the housing relative the heat sink with a space therebetween (see Jarrah paragraph 20).

With regards to Claim 5, Jin and Jarrah disclose the integrated ceiling device as discussed above with regards to Claim 4. 
Jin does not disclose the at least one mechanical arm is detachably connected to the heat sink.
Jarrah teaches the at least one mechanical arm [147] is detachably connected to the heat sink [110,115] (see paragraph 20; the at least one mechanical arm [147] substantially connect with struts [148] that are fixed by pins to the plate portion [110] of the heat sink [110,115], which substantially allows the at least one mechanical arm [157] to detach from the heat sink [110,115] by disengaging the pins to detach the arms [147] from the heat sink [110,115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include the at least one mechanical arm is detachably connected to the heat sink as taught by Jarrah.  One would have been motivated to do so in order to provide a positioning of the housing relative the heat sink with a space therebetween (see Jarrah paragraph 20) in a non-permanent fixing.

With regards to Claim 12, Jin discloses an integrated ceiling device comprising: a mechanical arrangement including: at least one electronic assembly comprising a power supply [7] (see bottom of page 2 and Figure 2) and a light source [3] (see bottom of page 2 and Figures 1 and 2); a heat sink [6] having a central opening (see bottom half of page 2 and Figures 1 and 2) and a plurality of heat dissipating fins (comprising the fins of portion [6], see top of page 2 and Figure 2) positioned on the heat sink [6] (see Figure 2); a housing [2] configured to couple to the at least one electronic assembly [7] (see bottom of page 2 and Figure 2); wherein a central vertical axis of the housing [2] is configured to align or be in proximity with a central axis of the opening in the heat sink [6] (see Figures 1 and 2), wherein the housing [2] is disposed at least partly above the central opening of the heat sink [6] (see Figure 2), and wherein the power supply [7] is retained inside the housing [2] (see bottom of page 2 and Figure 2) and powers the light source [3] (see bottom of page 2), wherein an air channel is defined between an inner surface (comprising a surface of heat sink [6] extending in the up/down direction of Figure 6 and nearest to the central vertical axis of the device) of the heat sink [6] and an outer surface (comprising a surface of housing [2] extending in an up/down direction of Figure 2 and furthest from the central vertical axis of the device) of the housing [2] (see bottom half of page 2 and Figure 2; an air channel is substantially defined between the outer surface of the housing [2], through vent opening [101], to the inner surface of the heat sink [6]), and wherein an axially lower end of the air channel is open to the environment (see bottom half of page 2) and an axially upper end of the air channel is open to the environment such that surrounding environment air flows freely through the air channel (see bottom half of page 2; due to the connection of the air channel with radiation holes [102], ambient environmental air is substantially able to flow through the air channel).
Jin does not disclose at least one support arm, wherein the at least one support arm couples the housing to the heat sink.
Jarrah teaches at least one support arm [147] (see paragraph 20 and Figure 1), wherein the at least one support arm [147] couples the housing [145] to the heat sink [110,115] (see paragraphs 19 and 20 and Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include at least one support arm, wherein the at least one support arm couples the housing to the heat sink as taught by Jarrah.  One would have been motivated to do so in order to provide a positioning of the housing relative the heat sink with a space therebetween (see Jarrah paragraph 20).

With regards to Claim 13, Jin and Jarrah disclose the integrated ceiling device as discussed above with regards to Claim 12.
Jin further discloses the light source [3] output is controllable (see top of page 2; the output of light source LEDs [3] is substantially controllable by a power supply controller).

With regards to Claim 14 as best understood by the examiner, Jin and Jarrah disclose the integrated ceiling device as discussed above with regards to Claim 12.
Jin does not explicitly disclose the line power is adapted to convert to the power needs of coupled electronic devices.
However, Jin does disclose utilizing a power controller [7] connected to an external power supply wire (see bottom of page 2 and top of page 3).  Therefore, one of ordinary skill in the art would be able to convert the line power with a power controller to fulfill power requirements of electronic devices which are capable of being coupled to the integrated ceiling device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include the line power is adapted to convert to the power needs of coupled electronic devices.  One would have been motivated to do so in order to provide a required power to power-consuming devices.

With regards to Claim 15, Jin and Jarrah disclose the integrated ceiling device as discussed above with regards to Claim 12.
Jin further discloses an electronic device [5] is coupled to an exterior of the housing [2] (see bottom of page 2 and Figures 1 and 2).

With regards to Claim 16, Jin and Jarrah disclose the integrated ceiling device as discussed above with regards to Claim 12.
Jin further discloses the heat sink [6] is formed with a round shape (see middle of page 2 and Figures 1 and 2).

With regards to Claim 17, Jin and Jarrah disclose the integrated ceiling device as discussed above with regards to Claim 12. 
Jin does not disclose the at least one support arm is detachably connected to the heat sink.
Jarrah teaches the at least one support arm [147] is detachably connected to the heat sink [110,115] (see paragraph 20; the at least one support arm [147] substantially connect with struts [148] that are fixed by pins to the plate portion [110] of the heat sink [110,115], which substantially allows the at least one support arm [157] to detach from the heat sink [110,115] by disengaging the pins to detach the arms [147] from the heat sink [110,115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include the at least one support arm is detachably connected to the heat sink as taught by Jarrah.  One would have been motivated to do so in order to provide a positioning of the housing relative the heat sink with a space therebetween (see Jarrah paragraph 20) in a non-permanent fixing.

With regards to Claim 21, Jin and Jarrah disclose the integrated ceiling device as discussed above with regards to Claim 12.
Jin further discloses exterior surfaces of the housing [2], and surfaces of the heat sink [6] are substantially exposed to free flow of air (see bottom of page 2 and top of page 3 and Figure 2).

Claims 7, 8, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN 201126125; please see attached translation for reference to pages) as modified by Jarrah (US 2009/0263232), further in view of Steedly (US 2013/0044478).
With regards to Claim 7, Jin and Jarrah disclose the integrated ceiling device as discussed above with regards to Claim 1.
Jin does not disclose at least one of: a refractor and a reflector is/are disposed over the light source.
Steedly teaches at least one of: a refractor and a reflector is/are disposed over the light source [402,406] (see paragraph 35 and Figures 6 and 7; element [106] is a diffuser which can change the direction of light emitted from the light source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include at least one of: a refractor and a reflector is/are disposed over the light source as taught by Steedly.  One would have been motivated to do so in order to change the direction of light emitted from the light source (see Steedly paragraph 35).

With regards to Claim 8, Jin and Jarrah disclose the integrated ceiling device as discussed above with regards to Claim 1.
Jin does not disclose at least one of: a refractor and a reflector is/are coupled to the heat sink.
Steedly teaches at least one of: a refractor and a reflector is/are coupled to the heat sink [102,105] (see paragraphs 33 and 35 and Figures 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include at least one of: a refractor and a reflector is/are coupled to the heat sink as taught by Steedly.  One would have been motivated to do so in order to change the direction of light emitted from the light source and to couple the at least one of a refractor and a reflector with the device (see Steedly paragraph 35).

With regards to Claim 19, Jin and Jarrah disclose the integrated ceiling device as discussed above with regards to Claim 12.
Jin does not disclose at least one of: a refractor and a reflector is/are disposed over the light source.
Steedly teaches at least one of: a refractor and a reflector is/are disposed over the light source [402,406] (see paragraph 35 and Figures 6 and 7; element [106] is a diffuser which can change the direction of light emitted from the light source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include at least one of: a refractor and a reflector is/are disposed over the light source as taught by Steedly.  One would have been motivated to do so in order to change the direction of light emitted from the light source (see Steedly paragraph 35).

With regards to Claim 20, Jin and Jarrah disclose the integrated ceiling device as discussed above with regards to Claim 12.
Jin does not disclose at least one of: a refractor and a reflector is/are coupled to the heat sink.
Steedly teaches at least one of: a refractor and a reflector is/are coupled to the heat sink [102,105] (see paragraphs 33 and 35 and Figures 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include at least one of: a refractor and a reflector is/are coupled to the heat sink as taught by Steedly.  One would have been motivated to do so in order to change the direction of light emitted from the light source and to couple the at least one of a refractor and a reflector with the device (see Steedly paragraph 35).

With regards to Claim 23, Jin discloses a method of using an integrated ceiling device, wherein the integrated ceiling device comprises: a mechanical arrangement including an electronic assembly [7] (see bottom of page 2 and Figure 2), a housing [2] retaining the electronic assembly [7] (see bottom of page 2 and Figure 2), a heat sink [6] having a central opening (see bottom half of page 2 and Figures 1 and 2), wherein at least one light source [3] is coupled to the heat sink [6] (see bottom of page 2 and Figures 1 and 2), wherein exterior surfaces of the housing [2], and the heat sink [6] are substantially exposed to surrounding environmental air (see bottom of page 2 and top of page 3 and Figure 2; due to the flow of air between vents [101] and radiation holes [102], environmental air will substantially flow between the external surfaces of the housing [2] and heat sink [6], thereby substantially exposing such surfaces to the surrounding environmental air), the method comprising: operating the at least one light source [3] in response to receiving power and thereby inducing cool air to flow along the substantially exposed exterior surfaces of the housing [2] and the heat sink [6] (see top of page 2; the arrangement of elements is such that heat flows in an upward direction, and the housing [2] is fixed in the center of the ring-shaped heat sink [6] by an air gap, thereby when the device of Jin operates as intended, power will flow to the LED light sources [3] and cool air will thereby substantially be induced to flow along the substantially exposed exterior surfaces of the housing and the heat sink).
Jin does not disclose at least one support arm, wherein the housing is coupled to the heat sink by the at least one mechanical support arm.
Jarrah teaches at least one support arm [147] (see paragraph 20 and Figure 1), wherein the housing [145] is coupled to the heat sink [110,115] by the at least one mechanical support arm [147] (see paragraphs 19 and 20 and Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include at least one support arm, wherein the housing is coupled to the heat sink by the at least one mechanical support arm as taught by Jarrah.  One would have been motivated to do so in order to provide a positioning of the housing relative the heat sink with a space therebetween (see Jarrah paragraph 20).
Jin does not disclose at least one light optics altering device is/are coupled to the heat sink.
Steedly teaches at least one light optics altering device [106] is/are coupled to the heat sink [102,105] (see paragraphs 33 and 35 and Figures 6 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include at least one light optics altering device is/are coupled to the heat sink as taught by Steedly.  One would have been motivated to do so in order to change the direction of light emitted from the light source and to couple the at least one of a refractor and a reflector with the device (see Steedly paragraph 35).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN 201126125; please see attached translation for reference to pages), as modified by Jarrah (US 2009/0263232), further in view of Frank (US 2012/0212945).
With regards to Claim 18, Jin and Jarrah disclose the integrated ceiling device as discussed above with regards to Claim 12. 
Jin does not disclose at least one protrusion extending outwardly from an exterior surface of the housing is configured to remove electronic device heat.
Frank teaches at least one protrusion [26] extending outwardly from an exterior surface of the housing [20] is configured to remove electronic device heat (see paragraph 20 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify housing of Jin to include at least one protrusion extending outwardly from an exterior surface thereof as taught by Frank.  One would have been motivated to do so in order to safely transmit heat generated from the driver/power supplies therein to the outside of the housing (see Frank paragraph 20).

Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
With regards to the applicant’s argument pertaining to the objections to the Drawings and Specification that the Office Action failed to apply the correct legal standards, and cites no authority that terms must be literally present within the specification or drawings, the applicant is directed again to MPEP 608.01(o) and 37 CFR 1.75(d)(1) as discussed above and in the Office Action mailed 5/4/2022.   Particularly that the meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies, and the use of a confusing variety of terms for the same thing should not be permitted.  Therefore, when claim terminology is not provided in the Specification or shown in the Drawings, it is not always clear as to which part, portion, or element is intended.  Claims 6 and 18 use the phrasing “at least one protrusion which extends outwardly from an exterior surface of the housing and is configured to remove electronic device heat”.  The Specification does not utilize the phrasing “at least one protrusion”, but rather discusses a plurality of fins [60] included on an outer surface [58] of the housing (see, e.g. Specification paragraph 53 and Figure 1), and Figure 1 further shows thicker blocks extending between adjacent sets of fins [60] about the outer surface [58] which substantially engage with the support arms [26] (see Specification paragraphs 44 and 47 and Figure 1).  Therefore, since the phrasing used in the claim language is “at least one protrusion”, and the phrasing “protrusion” is broader than the phrasing “fin” it is not readily clear whether these protrusions are intended to refer to the fins [60], a portion of the fins [60], the thicker blocks between adjacent sets of fins [60] and supporting the support arms [26], or another portion of the invention.  Furthermore, Claim 23 line 6 recites the limitation “at least one light optics altering device”.  Such phrasing is not utilized in the Specification.  Rather, the Specification discusses an optical assembly [116] (as in, e.g., paragraph 63), or prismatic optics and segmented optics forming a refractor assembly and a reflector assembly, respectively (see, e.g., paragraph 62).  Therefore, it is unclear as to whether Claim 23 intends to refer to at least one of an optical assembly, a refractor assembly, and a reflector assembly, or each of a reflector and a refractor, or a device for altering a curvature of, a position of, etc. of at least one of the prismatic optics, segmented optics, or optical assembly.  Utilizing consistent language to make the intended meaning of the claim terms apparent in the Specification and giving reference numerals to the claimed subject matter shown in the Drawings supports a clear understanding of the invention.
With regards to the applicant’s argument pertaining to the Drawing Objections and Specification Objections that Claims 5, 14, and 17 have been amended to clarify the subject matter and obviated the issue, the examiner notes that while the amendments to Claims 5 and 17 have overcome the Drawing Objections as presented in the Office Action mailed 5/4/2022, no Drawing Objection or Specification Objection was presented with regards to the subject matter of Claim 14, and Specification Objections were made in the Office Action mailed 5/4/2022 pertaining to Claims 6, 18, and 23, which were not addressed in the amendment filed 8/1/2022 and are presented again above.
With regards to the applicant’s argument pertaining to the Claim Objections, the examiner notes that the Claim Objections as presented in the Office Action mailed 5/4/2022 have been overcome based on the amendment filed 8/1/2022.
With regards to the applicant’s argument pertaining to the rejections under 35 U.S.C. 112(a) regarding the limitations of Claims 5, 14, and 17, the examiner notes that the rejections as presented in the Office Action mailed 5/4/2022 have been overcome based on the amendment filed 8/1/2022.
With regards to the applicant’s argument pertaining to the rejections under 35 U.S.C. 112(b) regarding the limitations of Claims 12, 14, and 22 the examiner notes that such rejections have been overcome by the amendment filed 8/1/2022, however a new rejection of Claim 14 under 35 U.S.C. 112(b) based on the amendment to Claim 14 filed 8/1/2022 is presented above.  However, the rejection of Claim 23 under 35 U.S.C. 112(b) has not been overcome and is presented above.
With regards to the applicant’s arguments pertaining to the art rejections to the claims under 35 U.S.C. 102 and 35 U.S.C. 103 because the cited art, alone or in combination, fails to teach or achieve that an air channel is defined between an inner surface of the heat sink and an outer surface of the housing, and that an axially lower end of the air channel is open to the environment and an axially upper end of the air channel is open to the environment such that surrounding environment air flows freely through the air channel as recited in amended Claims 1 and 12 because Jin includes a ledge of the inner ring of the housing [1] and the ledge of the outer ring of the housing [2] overlap with each other and seal off the gap between the two housings in an upper axial direction, and is therefore not open to the surrounding environment, and Jarrah fails to cure the deficiencies of Jin, the examiner directs the applicant to the above rejection of Claims 1 and 12.  Particularly, Jin substantially discloses an air channel is defined between an inner surface (comprising a surface of heat sink [6] extending in the up/down direction of Jin Figure 6 and nearest to the central vertical axis of the device) of the heat sink [6] and an outer surface (comprising a surface of housing [2] extending in an up/down direction of Jin Figure 2 and furthest from the central vertical axis of the device) of the housing [2] (see Jin bottom half of page 2 and Figure 2; an air channel is substantially defined between the outer surface of the housing [2], through vent opening [101], to the inner surface of the heat sink [6]), and wherein an axially lower end of the air channel is open to the environment (see Jin bottom half of page 2) and an axially upper end of the air channel is open to the environment such that surrounding environment air flows freely through the air channel (see Jin bottom half of page 2; due to the connection of the air channel with radiation holes [102], ambient environmental air is substantially able to flow through the air channel).  Therefore, Jin does substantially disclose, teach, or achieve at least these limitations of Claims 1 and 12.
With regards to the applicant’s arguments pertaining to the prior art rejection of Claim 23 that the exterior surfaces of the housing and the heat sink are substantially exposed to surrounding environmental air, while the housing [1] of Jin substantially surrounds the heat sink, and air escapes from the interior of the housing [1] through air vent [102], and the exterior surfaces of the heat sink [6] are not substantially exposed to surrounding environmental air, and Jarrah’s apparatus fails to cure the deficiencies of Jin, the examiner directs the applicant to the rejection of Claim 23 above.  Particularly, Jin discloses exterior surfaces of the housing [2], and the heat sink [6] are substantially exposed to surrounding environmental air (see Jin bottom of page 2 and top of page 3 and Figure 2; due to the flow of air between vents [101] and radiation holes [102], environmental air will substantially flow between the external surfaces of the housing [2] and heat sink [6], thereby substantially exposing such surfaces to the surrounding environmental air).  The applicant appears to be arguing the exterior surfaces of the heat sink and housing each being surrounded by environmental air external to the confines of the integrated ceiling device, while the claim merely requires an exposure of the exterior surfaces of the housing and heat sink to the environmental air.  Due to the air vents and intended flow of air, the exterior surfaces of Jin are substantially exposed to the surrounding environmental air.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875